Citation Nr: 1034858	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1972, 
including a tour of duty in the Republic of Vietnam (RVN) from 
July 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2009, the Board remanded this matter for further 
development.  The required development having been completed, 
adjudication on the merits may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

A review of the record reflects the Veteran also initiated an 
appeal concerning entitlement to service connection for bladder 
cancer.  While the Veteran timely filed a Notice of Disagreement 
(NOD) and received a Statement of the Case (SOC) in October 2006, 
the Board finds that he did not perfect his appeal with the 
submission of a Substantive Appeal (VA Form 9).  See 38 U.S.C.A. 
§ 7105; see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(pursuant to 38 U.S.C.A. § 7105, a NOD initiates appellate review 
which is completed when a Substantive Appeal (VA Form 9) is filed 
in response to a SOC).  As such, this issue is not presently 
before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the Veteran's current peripheral 
neuropathy, bilateral lower extremities, disability is related to 
service, whether as due to exposure to herbicides or otherwise.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in April 2004 of the evidence required 
to establish service connection, the evidence not of record 
necessary to substantiate his claim for service connection, and 
the Veteran's and VA's respective duties for obtaining evidence.  
The notice provided in this letter did not address how VA 
determines disability ratings and effective dates if service 
connection is awarded.  However, the Board finds that this 
omission did not prejudice the Veteran.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Service connection is denied herein, and hence no disability 
rating or effective date will be assigned.  The notification 
requirements of the VCAA therefore have been satisfied in this 
case.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran's service treatment records, VA treatment records, 
and identified private treatment records have been obtained by 
VA.  Additional private treatment records were submitted by the 
Veteran himself.  He was afforded VA medical examinations in 
April 2005 and December 2009.  During this latter examination, a 
medical opinion was rendered.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  The Board therefore finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The Veteran seeks service connection for peripheral neuropathy, 
bilateral lower extremities.  He contends that this disability 
resulted from his in-service exposure to Agent Orange, an 
herbicide.

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as an organic disease of the nervous system, to a 
compensable degree within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  However, this presumption may be 
rebutted by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

Service connection further is presumed where a Veteran (1) was 
exposed to an herbicide agent during service and (2) manifests 
either (a) chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy to a degree of 10 percent or more 
within one year of the last date on which the Veteran was exposed 
to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, 
Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or 
certain soft tissue sarcomas at any time after service.  
38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A Veteran is presumed to have been exposed to an 
herbicide agent if he served in the RVN between January 9, 1962, 
and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

When a Veteran is not entitled to presumptive service connection 
as due to herbicide exposure, as is the case here, VA must 
nevertheless consider whether service connection can be 
established on a direct basis.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also McCartt v. West (12 Vet. App. 164 
(1999) (holding that Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), is applicable to herbicide exposure cases as well as to 
dioxin and radiation exposure cases).

Direct service connection means that the facts establish that a 
current disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection also may be established for any disease 
diagnosed after discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with 
peripheral neuropathy of his lower extremities.  They were given 
a normal clinical evaluation upon his entrance examinations in 
July 1952, upon several interim examinations in July 1956, June 
1961, May 1964, and May 1968, and upon his retirement examination 
in January 1972.

Subsequent to service, the Veteran sought healthcare treatment 
from a variety of providers.  Treatment records from Elgin Air 
Force Base dated from October 1993 to April 2002 reflect that the 
Veteran has a history of Agent Orange exposure.  They further 
reflect diagnoses of bilateral peripheral neuropathy, Charcot 
Marie Tooth disease, and "peripheral neuropathy - possible 
Charcot Marie Tooth versus Agent Orange exposure."

A July 2002 treatment record from the White-Wilson Neuroscience 
Center documents that electrophysiologic testing suggested a 
moderately severe diffuse axonal polyneuropathy.  The record also 
documents the Veteran's report of possible toxic exposures in the 
RVN.

Treatment records dated from July to October 2002 from Dr. C.H. 
include impressions of peripheral polyneuropathy and peripheral 
neuropathy.  They also include a notation that the Veteran is a 
Vietnam Veteran and has been exposed to Agent Orange in the past.

An October 2002 treatment record from Dr. P.K. references the 
fact that the Veteran had recently been diagnosed with peripheral 
neuropathy at "White-Wilson Clinic."

Dr. J.B. stated in a letter dated in October 2002 that the 
Veteran "presented with clinical findings of an autoimmune 
peripheral neuropathy."

Treatment records from Dr. C.H. dated from January 2003 to April 
2004 continue to include impressions of peripheral neuropathy.

The Veteran submitted a statement in support of his claim in May 
2004.  He indicated that he cleaned Agent Orange off aircraft 
during his tour of duty in the RVN.  He also indicated that his 
symptoms began in approximately 1987.  Finally, he indicated that 
these symptoms initially were misdiagnosed with Charcot Marie 
Tooth disease before later properly being attributed to 
peripheral neuropathy.

An October 2004 treatment record from Dr. C.H. includes an 
impression of peripheral neuropathy.

A treatment record dated in February 2005 from Dr. R.L. lists 
peripheral neuropathy and being in the RVN with exposure to Agent 
Orange among the Veteran's past medical history.

March 2005 VA treatment records contain an assessment of history 
of peripheral neuropathy.

In his statement attached to his March 2005 NOD, the Veteran 
reiterated that he originally was misdiagnosed with Charcot Marie 
Tooth disease before properly being diagnosed with peripheral 
neuropathy.

The Veteran was afforded a VA Agent Orange examination in April 
2005.  With respect to neuropathy, he reported symptoms beginning 
in 1988.  Upon physical examination, a diagnosis of moderately 
severe diffuse axonal polyneuropathy was made.

Several news articles were submitted by the Veteran in June 2005.  
Two of these articles discuss presumptive service connection for 
acute and subacute peripheral neuropathy based on herbicide 
exposure.  Another article notes that Bien Hoa in the RVN was the 
site of a 5,000 gallon underground spill of Agent Orange.  At the 
bottom of this article, the Veteran indicated that he was 
stationed at Bien Hoa for 6 months.

Along with his April 2006 Substantive Appeal (VA Form 9), the 
Veteran attached a picture of himself and a Major as well as 
documentation relating to an award received by the Major as a 
result of his service in the RVN.

The Veteran was afforded a VA peripheral neuropathy examination 
in December 2009.  He detailed his symptoms and reported that 
they began in 1988.  A diagnosis of chronic bilateral lower 
extremity polyneuropathy was rendered after physical examination.  
The examiner opined that this disability was less likely than not 
caused by or related to the Veteran's exposure to Agent Orange.  
In support of this opinion, she observed that acute transitory 
polyneuropathy is associated with such exposure but that chronic 
persistent peripheral neuropathy is not.  The examiner then 
stated that "[t]here are multiple causes of polyneuropathy, 
including idiopathic, and the etiology in this [V]eteran is 
simply unknown."

In light of the evidence, the Board finds that entitlement to 
presumptive service connection is not warranted for peripheral 
neuropathy, bilateral lower extremities, as a chronic organic 
disease of the nervous system.  There is no evidence that the 
Veteran manifested peripheral neuropathy in his lower extremities 
to a compensable degree within one year from the date of his 
separation from service in 1972.  Indeed, the record is devoid of 
treatment records from this time period.

Entitlement to presumptive service connection also is not 
warranted for peripheral neuropathy, bilateral lower extremities, 
as due to exposure to herbicides.  It is undisputed that the 
Veteran served in the RVN between January 9, 1962, and May 7, 
1975.  His exposure to an herbicide agent such as Agent Orange 
during service therefore is conceded.  However, there is no 
evidence that he manifested acute or subacute peripheral 
neuropathy in his lower extremities to a degree of 10 percent or 
more within one year of the last date on which he was exposed to 
the herbicide agent.  He completed his service in the RVN, and 
therefore last was exposed to herbicides such as Agent Orange, in 
July 1966.  Service treatment records dated through July 1967 do 
not reference or even suggest the presence of peripheral 
neuropathy in the Veteran's lower extremities.

The Board also finds that entitlement to direct service 
connection is not warranted for peripheral neuropathy, bilateral 
lower extremities, under Hickson.  Diagnoses of Charcot Marie 
Tooth disease, peripheral neuropathy, bilateral peripheral 
neuropathy, autoimmune peripheral neuropathy, peripheral 
polyneuropathy, moderately severe diffuse axonal polyneuropathy, 
and chronic bilateral lower extremity polyneuropathy are of 
record.  The first Hickson requirement therefore is satisfied.

In contrast, the second Hickson requirement is not satisfied.  
There is no lay or medical evidence that the Veteran incurred or 
aggravated his peripheral neuropathy, bilateral lower 
extremities, disability during service.  Service treatment 
records do not reveal that he complained of, sought treatment 
for, or was diagnosed with peripheral neuropathy of his lower 
extremities.  Indeed, these extremities never were given an 
abnormal clinical evaluation.

The third Hickson requirement also is not satisfied.  There is no 
lay or medical evidence directly associating the Veteran's 
current peripheral neuropathy, bilateral lower extremities, with 
his service.  He has not asserted that any such relationship 
exists.  No physician, whether private or VA, has so opined.  
Rather, the VA examiner who conducted the Veteran's December 2009 
peripheral nerves examination opined that the etiology of his 
disability among multiple causes "is simply unknown."

Finally, the Board finds that entitlement to direct service 
connection is not warranted for peripheral neuropathy, bilateral 
lower extremities, under 38 C.F.R. § 3.303(d).  All of the 
evidence does not establish that this disability, which was 
diagnosed several years after discharge, was incurred in service.  
The Veteran asserts that his conceded in-service exposure to 
herbicides caused it.  However, he is not competent to so opine.  
Such an etiology opinion requires specialized medical training 
that a lay person like the Veteran lacks.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); see also 38 C.F.R. § 3.159(a)(2).  The examiner who 
conducted the Veteran's December 2009 peripheral nerves 
examination, as a physician, has been specially trained in 
medicine.  Yet she opined that the Veteran's peripheral 
neuropathy, bilateral lower extremities, disability is less 
likely than not caused by or related to his in-service exposure 
to the Agent Orange herbicide because it is chronic and 
persistent rather than acute and transitory.

In this regard, the Veteran has reported that his symptoms began 
in approximately 1987 or 1988 and have continued ever since.  
These symptoms, as well as diagnoses accounting for them, are 
documented in the medical evidence of record beginning in October 
1993.  Passage of a lengthy period of time in which the Veteran 
did not complain of the disability at issue may be taken into 
consideration in determining whether or not to grant service 
connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The absence of any evidence of the Veteran's complaint of 
peripheral neuropathy symptomatology in his lower extremities for 
at least 15 years after his separation from service therefore is 
significant evidence against his claim.

The preponderance of the evidence is against the Veteran's 
entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, for each of these reasons.  As such, 
the doctrine of reasonable doubt is not applicable and service 
connection is denied.


ORDER

Service connection for peripheral neuropathy, bilateral lower 
extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


